DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   Applicant’s preliminary amendment filed 4/22/2020 is acknowledged.   Claims 1-6 have been amended.  Claim 7 has been canceled.   Claims 1-6 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2020 is acknowledge.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The supplemental drawings were received on 4/22/2020.  These drawings are found acceptable by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
(a)	The designation for the sequence identifier is improper (see MPEP§ 2422.03).   It is suggested amending the disclosure at page 15 to recite -- SEQ ID NO: -- instead of “SEQIDNO”.

SM , or ® following the term.  For Example, while the term “TAMRA” is capitalized where it appears in the specification, it should also be accompanied by the generic terminology, such as “Tetramethyl-6-Carboxyrhodamine (dye)”.  With regards to e.g., the trade name “QIAamp”, while the term appears to comprise of a generic terminology, i.e., DNA blood kit of Qiagen, it should additionally be capitalized or accompanied by a proper symbol indicating use in commerce such as ™.         
	Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claims 1-6 are indefinite and confusing in the claim 1 because the claims do not provide a clear nexus between the steps such that it is clear as to what is actually required in order to perform the steps of preparing in-situ hybridization probe.   The claims appear to broadly recite steps in a narrative form followed by an explanation of the narration, wherein said explanation do not necessary clarify the narrative steps.  
- For example, the first step recites “fragmenting and selective recovering of objective DNAs: fragmenting the objective DNAs and selectively recovering 150-600bp small fragments”.   This limitation is confusing because it is unclear as to what is intended by the recitation of the term “objective DNA” and the term “selectively recovering” 150-600 bp small fragments in the context of the claims.    
-The next step recites enzyme modification processing: preforming an enzyme modification processing on two ends of 150-600 bp small fragments, to make the two ends blunt, then 5’ end phosphate added and 3’ end dA added”. This limitation is confusing because it unclear as to what is meant by “enzyme modification” and/or what steps are required to perform an enzyme modification required by the method.  Likewise it is unclear claim as to what “two ends” applicant is making reference to. The limitation could be interpreted as any two ends either of a single fragment or multiple different fragments. Further, the limitation “then 5’ phosphate added and 3’ end dA added is confusing because it is unclear as to what applicant is making reference to. It cannot be 
-The next step recites “ligating into large loops and long chains: ligating the above processed small fragments and DNA adaptors at intervals to large DNA loops and long chains….”.  This limitation is confusing because it is unclear as to how the large loops and long chains correlate to the method steps as previously recited.   There is no recitation or indication from any of the prior steps or current step that the fragments comprise of loops and long chains or what loops and long chains Applicant is making reference to.  This step is also confusing at the recitation of “intervals” because it is unclear as to what is meant by the limitation in the context of the claims.   
-The next step recites “obtaining and labeling of a large amount of DNAs:….”.   This step is unclear because it cannot be determined what large amount of DNA Applicant is making reference to or how this limitation relates to the prior steps.   Likewise this step recites two different options of isothermal amplifying, doping with a nucleotide substrate with a marker…to obtain a DNA product with a marker.  However, it is unclear as to what is meant by “doping a single nucleotide substrate” in the context of the claimed method.
-The next step recites “enzyme digesting: digesting the DNA product with the marker by adopting a DNA restriction enzyme corresponding to a bae sequence of the above DNA adaptor, wherein a length range of the enzyme digest product is 150-600bp”.   This limitation is confusing because it is unclear as to “what is meant by “adopting” as it relates to the claimed method and DNA restriction enzyme. The final step recites “obtaining a probe: if the marker in the DNA product with the marker is a direct marker, the obtained 

Claim Interpretation
	The claims are ambiguous for reasons made of record above.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  Therefore, for the purpose of application of prior art, the claims are being given the broadest reasonable interpretation by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al (WO 2016077426 A1, May 2016, effective filing date November 2014, citation made of record on IDS filed 4/22/2020) in view of Li et al (Journal of Capital medical University, vol. 21, issue no. 1, abstract, 02/2011, citation made of record on IDS filed 4/22/2020).
	Regarding claims 1-6, Russell et al teach a method of preparing an in-situ hybridization probe, the method comprising identifying regions of said nucleic acid target substantially free of undesired sequences, generating a plurality of probe containing nucleic acids corresponding to said regions substantially free of undesired sequence, fragmenting said probe containing nucleic acid, wherein said fragmented nucleic acid are pooled into the desired fractions (see 36 and 37), attaching  adaptors to said probes, further amplifying subsets of said probes wherein said probes are from 100-600 bp or 150-300 bp in length (see pages 80-83, claims and Examples). Russell et al further teach wherein the adaptors comprises amplification primers and further comprises a label or binding site or restriction site. 
Specifically, Russell teach at page 37 beginning at line 16 to line 31 Russell teach fragments of the desired size were also modified by ligating adaptors, and using the product as a template for PCR using primers corresponding to the adaptor sequence. This provides an efficient means of producing larger quantities of product of the desired size, as well as providing a means of coupling additional functional groups to the product. The process consists of modifying the fragments to give 5 ' phosphorylated, blunted ends, followed by ligating adaptors of the desired sequence. The adaptors can be designed to contain restriction sites such that the dsDNA PCR product can be cleaved with appropriate restriction enzymes either to remove unwanted adaptor sequence or to reveal sticky ends suitable for ligating additional groups.  End repair of the fragments was by using the Thermo Fast DNA End Repair Kit K0771 according to directions, starting with 4ug each fraction H18, H24, H30. Blunted products were isolated using spin columns (Invitrogen K310001) Treatment of 4ug sonicated, fractionated DNA yielded approx 3.5ug blunted product H18b, H24b, H30b, with respective concentrations 74, 66, 70ng/uL.  Russell et al teach wherein the amplification may comprise of an isothermal amplification and wherein the amplification utilizes a DNA polymerase wherein said polymerase is phi29 DNA polymerase (page 22 and first line page 24).   Russell teach Bulk DNA which ends up in the final probe and further teaches that the adaptors are present at the 5’end and 3’ end of the product and do not damage the performance of the probe in FISH assay (page 47, lines 10-25).   Russell et al additionally teach removal of adaptor ends by restriction digestion prior to labeling (direct, e.g., fluorescent label) yield probes with indistinguishable performance characteristics (page 40, lines 15-17). Russell also teaches purification of the probe products (see examples).

	Li et al teach a method for highly efficient amplification of small fragment DNA, the method comprising performing single-strand DNA intramolecular ligation made by using single-stranded DNA ligase (ssDNA ligase),which can link small DNA fragments into a ring, and then isothermal rolling circle replication by using phi29 DNA polymerase. Li et al teach the amplified products were cut by incision enzyme. In this way, the small fragment DNA can be amplified at high efficiency.   Li et al teach that the result, ssDNA ligase can make 30 bp oligonucleotide DNA cyclization, and phi29 DNA polymerase can make amplification products more than 10 kb in length. Amplification products can be amplified second times after being cut by incision enzyme. Li et al teach that it was also proved that the way of single strand DNA cyclization was intramolecular and that the method can effectively amplify the small DNA fragments, and has broad prospects of application (see Abstract).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to have combined the probe preparation method of Russell with the fragment amplification method.  It would have been within the ordinary artisan’s capabilities to incorporate a substrate with a label during isothermal amplification or to couple a probe without a direct label to a direct label after the probe has been obtain.   Such modifications would not  prima facie obvious in the absence of secondary consideration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637